DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
This communication is considered fully responsive to the amendment filed on 07/26/2022.
Claims 1-3, 5-7 are pending and are examined in this office action. 
Claims 1, 3, 5, 7 have been amended.
No new claim has been added and  claims 4, 8  has been previously canceled.

Response to Arguments
Applicant’s arguments, filed 07/26/2022, with respect to the rejection(s) of claim(s) under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of NOVAK et al. (US 20140334388 A1) in view of GAGE et al. (US 20140213186 A1) using new mapping. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over of NOVAK et al. (US 20140334388 A1; hereinafter as “NOVAK”) in view of GAGE et al. (US 20140213186 A1; hereinafter as “GAGE”).

Examiner’s note: in what follows, references are drawn to NOVAK unless otherwise mentioned.

With respect to independent claims: 
Regarding claim 7, NOVAK teaches a base station (see fig. 1: base station (BS)  130 ) for controlling Proximity Services (ProSe) communication between user equipment (UE) (see fig. 1: UE1 110 ) and another UE (see fig. 1: UE2 120),  the base station  ((see fig. 1: base station 130 is in communication with aforesaid UE1 and UE2 for Proximity Service: [0036] ) comprising: 
a transceiver (Fig. 23: Network element/BS with Communication Subsystem 3130: [0111]), and 
at least one processor configured to control the transceiver  (Fig. 23: processor:[0111]-[0112, [0128] to:
 transmit, to the UE (aforesaid UE1 in Fig. 1), configuration information including a pattern of subframes in which a ProSe discovery message (==Prox-RS) is transmitted (see fig. 1: base station (BS)  sends Prox-RS configuration to UE1 and UE2:  Fig. 8 element 820: Prox-RS configuration: [0089]; Aforesaid “Prox-RS parameters may also include a transmission pattern of subframes”: [0038]);
wherein the ProSe discovery message is transmitted,  by the pattern of subframes and a system frame number, from the another UE to the UE, within the period (UE may transmit the Prox-RS signal according to the parameters of the Prox-RS ID once. ..UE may transmit the Prox-RS signal according to the parameters of the Prox-RS ID one or more times as directed by the configuration parameters. : [0059]; aforesaid “Prox-RS configuration includes an indication of the UE action in cases where Prox-RS transmission is configured to occur when the UE is in DRX OFF state and in cases where Prox-RS transmission is configured to occur when the UE is in DRX ON state” [==period] : ]0061]; [0110]; aforesaid Prox-RS includes “a unique signal for a UE to use in specific Prox-RS” (==a system frame number) transmission opportunities with a Cyclic Shift:  [0057]; NOTE: crossed/missing limitation will be addressed by another reference below).  


NOVAK does not expressively teach:  
the ProSe discovery message is transmitted, using at least one resource;
receive, from the another UE, a request for allocation of at least one resource for the transmission of the ProSe discovery message; and transmit information identifying the at least one resource
GAGE, in the same field of endeavor, discloses
the ProSe discovery message is transmitted, using at least one resource (see fig. 3: Resource allocation for D2D session: “the resource allocation can be provided in resource allocation messages sent at 314 and 316 from the terrestrial wireless network 102. The resource allocation messages can also include configuration information relating to the inter-device session, which can be provided to the wireless devices WD1 and WD2.  [0050]-[0051])
receive, from the another UE (Fig. 1 Fig. 4: WD1 ), a request for allocation of at least one resource for the transmission of the ProSe discovery message (aforesaid AP 102 receives DISOVERY REQUEST 406 from WD1: Aforesaid “the wireless device WD1 sends (at 406) a discovery request to the terrestrial wireless network 102, where the discovery request can include the identity of the detected proximity detection signal.”:   [0056])  and
 transmit information identifying the at least one resource ( Fig. 4 DISCOVERY RESONSE 412 from AP 102 to WD1 with include proximity detection information about WD2: [0049],[0055]-0056]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of NOVAK to include  the above recited limitations as taught by GAGE. The suggestion/motivation to do so would have been to utilize proximity service to shares information about common interest among multiple wireless devices (GAGE; [abstract]).

Regarding claim 5, NOVAK teaches a user equipment (see fig. 1: UE1 110 ) for Proximity Services (ProSe) communication ((see fig. 1: base station 130 is in communication with aforesaid UE1 and UE2 for Proximity Service: [0036] ) the UE (see fig. 1: UE1 110 ) comprising; 
a transceiver (Fig. 25: Network Connectivity 2220), and 
at least one processor configured to control the transceiver (Fig. 25 processor 3310 is connected to Network Connectivity 3320 to: 
receive, configuration information including a pattern of subframes in which the ProSe discovery messages is transmitted  (see fig. 1: base station (BS)  sends Prox-RS configuration to UE1 and UE2:  Fig. 8 element 820: Prox-RS configuration: [0089]; Aforesaid “Prox-RS parameters may also include a transmission pattern of subframes”: [0038]);
receiving the ProSe discovery message  determined by the pattern of subframes and a system frame number, from another UE (UE may transmit the Prox-RS signal according to the parameters of the Prox-RS ID once. ..UE may transmit the Prox-RS signal according to the parameters of the Prox-RS ID one or more times as directed by the configuration parameters. : [0059]; aforesaid “Prox-RS configuration includes an indication of the UE action in cases where Prox-RS transmission is configured to occur when the UE is in DRX OFF state and in cases where Prox-RS transmission is configured to occur when the UE is in DRX ON state” [==period] : ]0061]; [0110]; aforesaid Prox-RS includes “a unique signal for a UE to use in specific Prox-RS” (==a system frame number) transmission opportunities with a Cyclic Shift:  [0057]; NOTE: crossed/missing limitation will be addressed by another reference below).  

NOVAK does not expressively teach:  
Receiving the ProSe discovery message is transmitted, using at least one resource;

GAGE, in the same field of endeavor, discloses
Receiving the ProSe discovery message is transmitted, using at least one resource (see fig. 3: Resource allocation for D2D session: “the resource allocation can be provided in resource allocation messages sent at 314 and 316 from the terrestrial wireless network 102. The resource allocation messages can also include configuration information relating to the inter-device session, which can be provided to the wireless devices WD1 and WD2.  [0050]-[0051]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of NOVAK to include  the above recited limitations as taught by GAGE. The suggestion/motivation to do so would have been to utilize proximity service to shares information about common interest among multiple wireless devices (GAGE; [abstract]).

Regarding claim 1, GAGE teaches a method performed by a user equipment (UE) for Proximity Services (ProSe) communication, the method comprising:  receiving configuration information including  a pattern of subframes in which a ProSe discovery message is transmitted; and 
receiving the ProSe discovery message using at least one resource determined by the pattern of subframes and a system frame number, from another UE  (this claim is interpreted and rejected for the same reason as set forth in claim 5). 

Regarding claim 3, GAGE teaches A method performed by a base station for controlling Proximity Services (ProSe) communication between a user equipment (UE) and another UE, the method comprising:  transmitting, to the UE, configuration information including a pattern of subframes in which a ProSe discovery message is transmitted; 

receiving, from the another UE, a request for allocation of at least one resource for the transmission of the ProSe discovery message; and

 transmitting information identifying the at least one resource, and wherein 2 ACTIVEUS 195713823v.1Application No. 16/700,626Docket No.: 2209650.00185US2 Amendment dated July 26, 2022 Reply to Office Action of May 4, 2022 the ProSe discovery message is transmitted, using at least one resource determined by the pattern of subframes and a system frame number, from the another UE to the UE  (this claim is interpreted and rejected for the same reason as set forth in claim 7).  


With respect to dependent claims: 
Regarding claim 2, GAGE in view of NOVAK teaches claim 1 as shown above. Furthermore, GAGE teaches, the ProSe discovery message is transmitted to the UE using at least one resource allocated, by the base station, to the another UE, in accordance with a request for the another UE to the base station (the wireless device WD2 can transmit a proximity detection signal 118, which can be detected by the wireless device WD1 for the purpose of determining proximity between the wireless devices WD1 and WD2. In addition, the wireless device WD2 can send advertisement information 120 that can include various items associated with the wireless device WD2, which are usable by the wireless device WD1 for determining whether or not the wireless device WD1 shares a common interest with a wireless device WD2. Note that reference to sharing a common interest between wireless devices can refer to sharing interests of applications of the wireless devices, or interests of users of the wireless devices, and so forth. An "item" of the advertisement information 120 can include any information associated with a wireless device (or an application or user of the wireless device) that may be useable for ascertaining whether wireless devices share a common interest: [0023], [0049]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teaching of NOVAK to include  the above recited limitations as taught by GAGE. The suggestion/motivation to do so would have been to utilize proximity service to shares information about common interest among multiple wireless devices (GAGE; [abstract]).


Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/RAJ JAIN/Primary Examiner, Art Unit 2411